Action by plaintiff Anne Blaeharsh to recover damages for personal injuries and by her husband for medical expenses and loss of services, based on a claim that she contracted trichinosis after eating a frankfurter purchased from Jones Beach Catering Corp., containing diseased pork. The complaint contains causes of action alleging negligence and violations of sections 199, 199-a and 200 of the Agriculture and Markets Law against Jones Beach, Evergood Provisions Co., Inc., which sold the frankfurter to Jones Beach, and City Packing Corp., the manufacturer, and an additional cause of action alleging breach of warranty against Jones Beach. The appeal is from so much of the judgment as dismissed the amended complaint at the close of plaintiffs’ ease. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — ■ Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.